Title: Edward Parker and Joseph Delaplaine to Thomas Jefferson, 27 April 1811
From: Parker, Edward,Delaplaine, Joseph
To: Jefferson, Thomas


          
            
              Sir,
              Philadelphia 27 Apl 1811.
            
                  We take the liberty of soliciting your name as a subscriber to the Edinburgh Encyclopaedia. This very extraordinary work has already obtained a large share of public patronage in this quarter
            
              With great respect & esteem we are your Obedt servts
              
                
                  Edward Parker
                
                
                  &
                
                
                  
 Joseph Delaplaine
                
              
            
          
          
             Since the prospectus was printed, Professors Barton of Philada & Miller of New-York have engaged to assist in the work.
          
          
            Doctr Barton is making arrangements to write the article America for the work.
          
        